450 F.2d 321
Harold G. WOOLSEY, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-1356 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 28, 1971.Rehearing and Rehearing En Banc Denied Jan. 12, 1972.

Harold G. Woolsey,pro se.
Crawford C. Martin, Atty. Gen., Larry Craddock, Jr., Austin, Tex., for respondent-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
This prison administration case, brought under the civil rights jurisdiction of the court and seeking injunctive relief and damages, was dismissed on the pleadings. 42 U.S.C.A. Sec. 1983.  The district court was of the view that no one of the several complaints asserted rose to the level of a constitutionally cognizable claim.  We affirm in part and reverse in part.


2
The district court viewed the claims of appellant as embracing matters of internal prison operation and administration such as were beyond the scope of federal inquiry.  Cf. Granville v. Hunt, 5 Cir., 1969, 411 F.2d 9.  We agree as to all matters except the contentions having to do with unreasonable punitive work assignments and resulting solitary confinement within the context of appellant's alleged tubercular condition.  Our conclusion is that these contentions, taken together, state a claim within the teaching of Granville v. Hunt that federal courts will interfere with prison administration only in extreme circumstances.  See also Schack v. State of Florida, 5 Cir., 1968, 391 F.2d 593.


3
The alleged imposition of unreasonable punitive work assignments and solitary confinement with the deliberate and knowing effect of activating appellant's tubercular condition states a cause of action under notice pleading concepts in light of the cruel and unusual punishment prohibition of the Eighth Amendment as applied to the states through the Fourteenth Amendment.  Beard v. Lee, 5 Cir., 1968, 396 F.2d 749, 751.


4
Whether there were in fact unreasonable punitive work assignments coupled with resulting solitary confinement and whether appellant became an active tubercular patient as a result thereof are questions which remain for determination under summary judgment or trial procedure.  Therefore, under notice pleading concepts and given the supplementary civil rights remedy principle of Monroe v. Pape, 1961, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492, it was error to dismiss the complaint on the pleadings.


5
Affirmed in part; reversed and remanded in part for further proceedings not inconsistent herewith.


6
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

7
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I